DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2021 has been entered.
 Response to Amendment
	Applicant’s amendments to claims 1, 11, 15, 21, and 37-38 in the response filed 4 February 2021 is acknowledged by the Examiner.
	Claims 1-5, 7-8, 11, 14-15, 19, 21-22, 24, 37-38, 46-49 are pending in the current action.
Response to Arguments
With respect to claim 1, 21, 37, Applicant argues that Kase does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 19, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 4 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For expedited prosecution, Examiner will give the term “approximately” the .
Claim 19 is rejected as indefinite, it is unclear whether the limitation “a side” is intended to reference one of the face or back sides introduced in the parent claim or is introducing a new side. For the sake of compact prosecution Examiner will interpret “a side” to be either the face or back side.
Claim 47 is rejected as being indefinite, the claim is made unclear by the limitation “such as weft woven”. It is unclear whether this feature is intended to be claimed or not. For the sake of compact prosecution Examiner will interpret the limitation to be optional and not directly claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 21-22, 24, 37-38, 46, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al (US 5397298) in view of Utterback (US 2013/0177264)
With respect to claim 1, Mazza et al discloses A therapeutic tape configured to be applied to the skin of a user (Fig 1, tape 10), the tape comprising: a base layer having a face side and a back side (Fig 8, base layer 12 with face side where adhesive 18 is attached and a back side opposite), the base layer being composed of a combination of [a first material] and an elastic material (Fig 2, cotton first material 15 and stretch spandex 14- col 4 ln 55-60), and an adhesive layer deposited on one of said face side or back side of the base layer for attaching the tape to the skin of the user (Fig 8, adhesive 18), wherein the base layer is configured to maintain a predetermined width whilst allowing an increase in elastic recoil (col 4 ln 10-20, elastic warp and weft threads would allow for two way stretch while the inelastic warp and weft threads would maintain a predetermined width and length in an unstretched state).  
Mazza et al discloses a cotton first material and thus is silent on the first material being recycled polyethylene terephthalate (hereinafter: RPET).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton thread of Mazza et al to be RPET as taught by Utterback in order to reduce waste (Utterback [0003]).
With respect to claim 2, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1 wherein the tape is stretchable along at least two dimensions (Mazza col 4 ln 15-20, two dimensional stretchability).  
With respect to claim 3, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 2 wherein the tape is stretchable in both directions along a longitudinal axis of the tape and stretchable in both directions along a transverse axis of the tape (Mazza col 4 ln 15-20, two dimensional stretchability).  
With respect to claim 4, Mazza et al/Utterback discloses A therapeutic tape as claimed in any one of the preceding claims wherein the tape is stretchable to approximately 190% of a relaxed length of the tape (col 8 ln 40-45, 100% elasticity is approximately 190).  
With respect to claim 5, Mazza et al/Utterback discloses The therapeutic tape of claim 1, wherein the base layer is woven (Mazza et al Fig 2, base 12 shown woven).  
With respect to claim 14, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1 wherein the elastic material comprises spandex (Mazza et al col 4 ln 55-60).  
With respect to claim 21, Mazza et al discloses A method of manufacturing a therapeutic tape comprising the steps of: forming a base layer of fabric by weaving a [first] material with an elastic material (Fig 2, cotton first material 15 and stretch spandex 14- col 4 ln 55-60- shown woven together), and depositing a layer of adhesive on either a face side or a back side of the formed base layer (Fig 8, base layer 12 with face side where adhesive 18 is attached and a back side opposite), wherein the base layer is configured to maintain a predetermined width whilst allowing an increase in elastic recoil (col 4 ln 10-20, elastic warp and weft threads would allow for two way stretch while the inelastic warp and weft threads would maintain a predetermined width and length in an unstretched state).  
Mazza et al discloses a cotton first material and thus is silent on the first material being recycled polyethylene terephthalate (hereinafter: RPET).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton thread of Mazza et al to be RPET as taught by Utterback in order to reduce waste (Utterback [0003]).
With respect to claim 22, Mazza et al/Utterback discloses A method as claimed in claim 21 further comprising the step of adhering a release liner on the layer of adhesive for covering the layer of adhesive, and/or wherein the step of weaving comprises weft weaving the RPET material with the elastic material (Mazza et al col 2 ln 55-60, tabby and checkered weaves would have a warp and weft thread pattern with the first material and elastic material).  
With respect to claim 24, Mazza et al/Utterback discloses A method as claimed in claim 21 further comprising the step of printing an ink on a side of the base layer opposing the side to which the adhesive is deposited, and/or further comprising the step of winding the tape onto a roll (Mazza et al Fig 1, shown wound onto a roll 11).  
With respect to claim 37, Mazza et al discloses A therapeutic tape configured to be applied to the skin of a user (Fig 1, tape 10), the tape comprising: a base layer having a face side and a back side (Fig 8, base layer 12 with face side where adhesive 18 is attached and a back side opposite), the base layer being a woven layer with two sets of yarns or threads interlaced at right angles to form the base layer, the yarns or threads being composed of a combination of [a first material], a fabric material and an elastic material (Fig 2, cotton first thread set  15, fabric threads 13, and second thread set stretch spandex 16- col 4 ln 55-60- shown at right angles), and an adhesive layer deposited on one of said face side or back side of the base layer for attaching the tape to the skin of the user (Fig 8, adhesive 18), wherein the base layer is configured to maintain a predetermined width whilst allowing an increase in elastic recoil (col 4 ln 10-20, elastic warp and weft threads would allow for two way stretch while the inelastic warp and weft threads would maintain a predetermined width and length in an unstretched state).  
Mazza et al discloses a cotton first material and thus is silent on the first material being recycled polyethylene terephthalate (hereinafter: RPET).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton thread of Mazza et al to be RPET as taught by Utterback in order to reduce waste (Utterback [0003]).
With respect to claim 38, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 37, wherein the fabric material consists of intermittent threads interlaced into the base layer between the RPET and the elastic material, the threads of fabric material ensure that the base layer maintains the predetermined width while allowing the increase in the elastic recoil of the tape (Mazza et al col 4 ln 10-20, fabric weft threads 13 would maintain a predetermined width and length in an unstretched state and are shown interlaced with the elastic and first material threads).  
With respect to claim 46, Mazza et al/Utterback discloses A therapeutic tape of claim 37, wherein the fabric material comprises man-made or synthetic fibres (Mazza col 4 ln 55-60, cotton fabric, while is a natural material, is made into a thread in a man-made process thus the fabric comprises a manmade thread/fiber).  
With respect to claim 48, Mazza et al/Utterback discloses The therapeutic tape of claim 1, wherein the tape is in the form of an elongate strip configured to be wound into a roll for storage prior to use and from which a length of tape may be cut for application to the user (Mazza et al Fig 1, elongate strip of tape on a roll shown).  
With respect to claim 49, Mazza et al/Utterback discloses The therapeutic tape of claim 1, wherein the layer of adhesive is deposited on the face side of the base layer (Mazza et al Fig 8, adhesive 18 on the face side).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al/Utterback as applied to claim 1 above, and further in view of Frank (US 5006401).
With respect to claim 7, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1.
Mazza et al/Utterback is silent on wherein the tape further comprises a release liner configured to cover an exposed surface of the adhesive layer when the tape is not in use.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mazza et al/Utterback to be have the release paper as taught by Frank as the release paper would increase the device convenience (Frank col 6 ln 10-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al/Utterback as applied to claim 1 above, and further in view of Evans (US 2006/0253058).
With respect to claim 8, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1.
Kase/Utterback is silent on wherein the base layer comprises of a density of between 180 gsm and 320 gsm, between 220 gsm and 300 gsm; or between 280 gsm and 290 gsm.  
Evans teaches an analogous elastic material with an adhesive wherein the base layer comprises of a density of between 180 gsm and 320 gsm, between 220 gsm and 300 gsm; or between 280 gsm and 290 gsm ([0018], 250 grams per square meter/gsm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the base layer of Mazza et al/Utterback to be the density as taught by Evans as this density of fabric is detailed to ensure the device is comfortable and cost effective (Evans [0007]).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al/Utterback as applied to claim 1 above, and further in view of Markham (US 4679554).
With respect to claim 11, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1.
Mazza et al/Utterback is silent on wherein the base layer comprises between 70% and 95% by weight of RPET; between 80% and 90% by weight of RPET; or 83% by weight of RPET.  
Markham teaches an analogous stretchable woven fabric material comprised of a first series of fibers and a second elastic fiber, comprises between 70% and 95% by weight of the first material; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight ratio of the fabric of Mazza/Utterback to be the weight as clarified by Markham to be an effective ratio for stretch and comfort (Markham col 3 ln 30-40). 
With respect to claim 15, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 14.
Mazza et al/Utterback is silent on wherein the base layer comprises between 5% and 30% by weight of spandex; between 10% and 20% by weight of spandex; or 17% by weight of spandex.  
Markham teaches an analogous stretchable woven fabric material comprised of a first series of fibers and a second elastic fiber, comprises between 5% and 30% by weight of spandex; between 10% and 20% by weight of spandex; or 17% by weight of spandex (col 3 ln 30-40, 18% by weight Spandex).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight ratio of the fabric of Kase/Utterback/Mazza to be the weight as clarified by Markham to be an effective ratio for stretch and comfort (Markham col 3 ln 30-40). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al/Utterback as applied to claim 1 above, and further in view of Allen (US 5779659).
With respect to claim 19, Mazza et al/Utterback discloses A therapeutic tape as claimed in claim 1.
Mazza et al/Utterback is silent on wherein the base layer comprises a printed ink design deposited on a side of the base layer configured to be exposed in use. 
Allen teaches an analogous elastic material which comprises a printed ink design deposited on a side of the base layer configured to be exposed in use (col 2 ln 30-40, col 3 ln 5-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic material of Kase/Utterback to have the ink printed pattern as taught by Allen in order to ensure the device is properly stretched when in use (Allen col 2 ln 35-40).

 Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al/Utterback as applied to claim 1 above, and further in view of Quinn (US 2011/0276040).
With respect to claim 47, Mazza et al/Utterback discloses The therapeutic tape of claim 1.
Mazza et al/Utterback is silent on wherein the base layer is in the form of a twill style textile weave, such as weft woven.  
Quinn teaches an analogous tape with a woven layer that us a twill style textile weave ([0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weave of Kase/Utterback to be twill as taught by Quinn to be a known alternative (Quinn [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786  

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786